Pek Cueiam.
This is an assault and battery case. The infant plaintiff, a young girl of eighteen, had a verdict of $2,500, which may properly be considered to have included punitive damages, and her father had a verdict of $100 for damages per quod.
As to the physical injury admittedly inflicted by defendant on llegina, the dispute of fact is principally whether he hit her in the head with a large stone, or whether it was merely a clod of dirt. The evidence seems fairly clear that her scalp was cut to the bone and that she had severe bruises on the leg. Making allowance for a certain amount of exaggeration of the alleged nervous injury, the ease shows an unreasonable and unnecessary assault by an irascible grown man on a young woman, and the jury quite properly took advantage of the instruction that they might include exemplary damages. As to the verdict of $100 for loss of services, the actual expense proved was only $10, but there are other elements in such a verdict besides actual expense sustained, which may be assessed by a jury though incapable of definite arithmetical calculation.
The rule will he discharged.